354 F.2d 692
Dennis HUNT, Plaintiff-Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Defendant-Appellee.
No. 16307.
United States Court of Appeals Sixth Circuit.
January 7, 1966.

Ronald W. May, Pikeville, Ky., Dan Jack Combs, Ronald W. May, Pikeville, Ky., on brief, for appellant.
Moss Noble, Asst. U. S. Atty., Lexington, Ky., George I. Cline, U. S. Atty., Lexington, Ky., on brief, for appellee.
Before PHILLIPS, Circuit Judge, CECIL, Senior Circuit Judge, and KENT, District Judge.*
PER CURIAM.


1
Appellant filed a complaint under 42 U.S.C. § 405(g) in the United States District Court for the Eastern District of Kentucky to review a final decision of the Secretary of Health, Education and Welfare denying appellant's claim for disability benefits pursuant to 42 U.S.C. §§ 416(i) and 423. The district court affirmed the decision of the Secretary and dismissed the complaint. Appellant has appealed to this court.


2
Upon consideration, we are of the opinion that the findings of the Secretary are supported by substantial evidence and therefore are conclusive. 42 U.S.C. § 405 (g); Adkins v. Celebrezze, 330 F.2d 704 (C.A.6); Hall v. Celebrezze, 340 F.2d 608 (C.A.6); Ward v. Ribicoff, 198 F.Supp. 15 (E.D.Tenn.), aff'd 309 F.2d 157 (C.A.6).


3
The judgment of the district court is affirmed.



Notes:


*
 Honorable W. Wallace Kent, United States District Judge for the Western District of Michigan, sitting by designation